DETAILED ACTION
Notice of Pre-AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/04/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 should start with “A foam formulation…”  Claims 2-12 should recite “The foam formulation according to…”
The commas in claim 2 when referring to the weight percent of conventional emulsifiers should be replaced with a decimal point.  Lines 2-3 of claim 2 should recite: “…not contain more than 0.5 weight percent, preferably not more than 0.3 weight percent, more preferably not more than 0.1 weight percent of conventional emulsifiers.”
Claim 5 should recite “titanium dioxide” instead of “titan dioxide”.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 2 and 5 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention
In the present instance, claim 2 recites the broad recitation “does not contain more than 0.5 weight percent” conventional emulsifiers, and the claim also recites “preferably not more than 0.3 weight percent” conventional emulsifiers and “more preferably not more than 0.1 weight percent of conventional emulsifiers,” which are the narrower statements of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim 5 is drawn to “an essentially emulsifier-free emulsion” of claim 1 wherein the emulsion comprises “at least one particulate solid emulsifier”.  It is unclear how an emulsion can be both “essentially emulsifier-free” and further require a specific type of emulsifier.
Additionally, in claim 5, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Lastly, claim 5 recites the trademark, VEEGUM.  When a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade name is used to identify/describe a specific solid emulsifier and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 1-2, 9 and 11-12 are rejected under 35 U.S.C. 102(e) as being anticipated by Irwin et al (WO 2007/052230).
Instant claim 1 is drawn to a foam formulation comprising an essentially emulsifier-free (more specifically, not more than 0.5 wt % (claim 2)) emulsion of the oil in water type, comprising an oil phase and a water phase.
As further recited by claims 9 and 11-12, the formulation further comprises at least one thickening agent (claim 9) and an active agent (claim 11), more specifically, panthenol (claim 12).
Irwin et al teach “foaming mousses” (Pages 16-17, Examples 1-3) comprising an oil phase and a water phase, a thickening agent (i.e., Sepigel 305), and panthenol, wherein the formulation comprises not more than 0.5 wt% emulsifier
Accordingly, instant claims 1-2, 9 and 11-12 are anticipated.
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(b) as being anticipated by – or, alternatively, under 35 U.S.C. 103(a) as being unpatentable over – Stiller et al (US 2005/0266055).
Instant claim 1 is drawn to a foam formulation comprising an essentially emulsifier-free emulsion (more specifically, comprising not more than 0.5 wt % emulsifier (claim 2), even more specifically, comprising no conventional emulsifiers (claim 3)) of the oil in water type, comprising an oil phase and a water phase.
As further recited by claims 4-12, the formulation is a Pickering emulsion (claim 4) further comprising coated titanium dioxide (claims 5-6), caprylic/capric triglyceride (claims 7-8) hydropropylmethylcellulose (claim 9-10) and glycerol (claims 11-12).
Stiller et al teach “emulsifier-free finely disperse cosmetic and dermatological preparations of the oil-in-water type, in particular emulsifier-free O/W emulsions” (Paragraph 0002), more specifically “O/W Pickering emulsions” (Paragraph 0049) and, in particular, an oil phase and a water phase, said emulsion further comprising coated titanium dioxide (Eusolex T2000) - see Paragraph 0089: Eusolex T-2000 entails an aluminum/simethicone coating, caprylic/capric triglyceride, hydropropylmethylcellulose, and glycerol (Paragraphs 0222-0223, Example 2).
Although Stiller et al do not indicate that the emulsion of Example 2 is a foam, Stiller et al specifically teach that it is “advantageous” to form “preparations which are in the form of cleansing emulsions which… can be used… as mild washing foam” (Paragraph 0152).
In view of the foregoing, the ordinarily skilled artisan would have immediately envisaged the formulation of Example 2 as a foam.  
Accordingly, instant claims 1-12 are anticipated.
Alternatively, in view of the foregoing, the ordinarily skilled artisan would have found it prima facie obvious to formulate Example 2 as a foam, with a reasonable expectation of success.
Accordingly, in the alternative, instant claims 1-12 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,468,590.  
Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are directed to a foam comprising an emulsion of the oil-in-water type and a propellant, wherein the emulsion contains less than 0.5 weight % of conventional emulsifiers, 
Thus, the patented claims are directed to an invention that anticipates the invention of the instant claims.
Claims 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,468,590 in view of Stiller et al (US 2005/0266055).  
Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are discussed above and incorporated herein.  The patented claims differ from instant claims 4-12 in that the patented claims are not explicitly directed to an emulsion that is a Pickering emulsion or that the emulsion comprises a caprylic acid/caprinic acid triglyceride, as required by instant claims 4-8.
According to the instant specification (see pg. 5, lines  4-11), Pickering emulsions are free of conventional emulsifiers and are stabilized by solid particles which bind to the interface between the oil and water phase of emulsions and prevent oil droplets from coalescing (see pg. 5, lines 4-11 of the instant specification).  Similarly, the patented claims are directed to less than 0.5 wt.% conventional emulsifiers and solid particulates that include titanium dioxide, which is a particulate solid emulsifier according to the instant invention.  Thus, since the patented claims envisage compositions free of surfactants comprising an oil phase, water phase, and particulate solid emulsifiers as well as compositions made by mixing or homogenization like the instant invention 
Alternatively, it would have been obvious to an artisan of ordinary skill at the time the invention was made to formulate the patented claims' emulsions into Pickering emulsions as suggested in Stiller et al.  The disclosure of Stiller et al is discussed above and incorporated herein.  One would have been motivated to do so since Stiller et al teach Pickering emulsions have long-term stability without the disadvantages and use of conventional emulsifiers.  A skilled artisan would have a reasonable expectation of success to do so since the patented claims appear to suggest all the ingredients and preparation conditions needed for formulating Pickering emulsions.  Further, a skilled artisan would have a reasonable expectation that formulating the patented claims’ emulsions into foaming Pickering emulsions would be successful since Stiller et al suggest its Pickering emulsions can be foamed (see paragraph 0152). 
With respect to instant claims 7-8 directed to the addition of a triglyceride comprising caprylic acid/caprinic acid triglyceride; it would have been obvious to an artisan of ordinary skill at the time the invention was made to incorporate triglycerides like caprylic acid/caprinic acid triglyceride in the oil phase of the patented claims.  One would have been motivated to do so since Stiller et al suggest caprylic acid/caprinic acid triglyceride is conventionally incorporated in the oil phase of emulsions.  The court has reasoned a reasonable expectation of success in the art by stating that reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  Sinclair & Carroll Co., 325 U.S. at 335, 65 USPQ at 301. Since all elements of the instant claims are taught in the prior art, combining the components for their intended use would have been obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611